DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I and species I-A in the reply filed on 09/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). After further consideration, the requirement for species election is withdrawn. However the election requirement for group I and group II is still maintained. Thus, claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claims 1-18 are currently examined on the merits.
Examiner’s Comment
The instant application is identified as “Division of 16458385” (‘385). However, it is noted that the instant claim 15 is substantially the same as the claim 15 of parent application ‘385 (currently allowed, patent number US 11,035,054 B2). It is also noted that during the examination of the parent application ‘385, the claims of ‘385 has been  amended and recited the limitations of the invention as exemplified by the instant claims. Therefore the instant application should be identified as Continuation of ‘385. Appropriate correction is required.
Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because it appears that the reference number is incorrect, and the examiner cannot locate the document.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 5 “…the exterior facing surface of the top of the growth chamber that faces away from the insulation insert is black in color…” constitutes an indefinite subject matter. Claim 5 recites the limitation "the exterior". There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear what “the exterior facing surface of the top of the growth chamber that faces away from the insulation insert is black in color” means, for example it is not clear which structural exterior portion is referred as the exterior; Therefore, the metes and bounds of claim 5 are not readily ascertainable. Clarification and/or correction are/is required. 
The term “flat” in claim 10 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taro Nishiguchi (US 20110217224 A1, “Nishiguchi”) as evidenced by Chen et al (US 20130269598 A1, “Chen”), and further in view of Kondo et al (US 20020083892 A, “Kondo”) and Charles Eric Hunter (US 6048813 A, “Hunter”).
Regarding claim 1, Nishiguchi (entire document) teaches a physical vapor transport (PVT) growth apparatus for PVT growing a SiC single crystal comprising a reaction vessel 123 (growth chamber); a main body portion 102 (growth crucible) positioned in the growth chamber 123, the growth crucible configured to be charged with a SiC source material 17 at a bottom of the growth crucible and a single crystal SiC seed 11 at a top or lid of the growth crucible with the SiC source material and the single crystal SiC seed in spaced relation (figs 2-10, 0047-0110 and 0113); heat insulating material 121 (thermal insulation) surrounding the growth crucible inside of the growth chamber (figs 2-10, 0048-0085), the thermal insulation including a side insulation portion piece between a side of the growth crucible and a side of the growth chamber (fig 2, 0048-0085), a bottom insulation portion piece between the bottom of the growth crucible and a bottom of the growth chamber (fig 2, 0048-0085), a insulation top piece between the top of the growth crucible and a top of the growth chamber (fig 2, 0048-0085), an insert portion 131 made of graphite (figs 2-5, 0089-0091), graphite is an insulation as evidenced by Chen (0011 and claim 2), and the insert portion 131 positioned in an opening 132 in the top insulation portion (figs 2-5, 0089-0091), the opening of the top thermal insulation has a thickness of 30mm and the opening is fully filled with the insulating insert portion 131 having a same thickness of the opening (Nishiguchi figs, 2, 3 and 5, 0109-0110), e.g., the insulation insert 131 has a thickness of 30 mm, within the instantly claimed thickness range of between 20 mm and 50 mm.
Nishiguchi/evidenced Chen teaches the insulation insert and the single SiC seed as addressed above, but does not explicitly teach the insulation insert has a largest dimension between 90% and 120% of a largest dimension of the single crystal SiC seed. However, Kondo (entire document) teaches an apparatus for growing crystals, wherein an insert portion 1c has a diameter (largest dimension) substantially the same as or slightly larger than a diameter (largest dimension) of a SiC seed crystal 3 (figs 1A, 2A, 4A and 5A), similar to the instantly claimed. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nishiguchi/evidenced Chen per teachings of Kondo in order to suppress the local temperature distribution across a protection layer of the seed crystal and prevent the macroscopic defect of the crystals (Kondo 0007-0012 and 0042). It is also well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04 IV.
Nishiguchi/evidenced Chen/Kondo teaches the insulation including the side, top and bottom portions as addressed above, but does not explicitly teach that the side and bottom portions are in form of pieces. However the court has held that making the structure separable or integral would be merely a matter of obvious engineering choice. See MPEP 2144.04 V. Nishiguchi further teaches a heating portion or a heater for growing the crystal (0064), but does not explicitly teach the specific location of the heater, e.g., heater positioned between the bottom of the growth crucible and the bottom insulation piece. However Hunter (entire document) teaches an apparatus for growing crystals, wherein a heating apparatus takes form of a horizontal plate 52 under the bottom of the crucible (figs 1, 2, 6 and 10  col 6 lines 14-17). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nishiguchi/evidenced Chen/Kondo per teachings of Hunter in order to provide an apparatus for growing crystals exhibiting excellent quality (Hunter col 3 lines 34-40).
Regarding claim 6, Nishiguchi/evidenced Chen/Kondo/Hunter teaches that a baffle 104 (growth guide) depending from the top of the growth crucible toward the bottom of the growth crucible and terminating above a top level of the SiC source material 53 (Hunter fig 2, col 7 line 54 to col 8 line 36), meeting the claim.
Regarding claim 7, Nishiguchi/evidenced Chen/Kondo/Hunter teaches that a chamber 118 (space) is formed between the baffle and the an interior of the side of the growth crucible (fig 2, col 8 lines 1 to 36), e.g., the baffle (growth guide) is spaced from an interior of the side of the growth crucible.
Regarding claim 8, Nishiguchi/evidenced Chen/Kondo/Hunter teaches that the side, top, and bottom insulation portions 121 each have a thickness greater than or equal to the thickness of the insulation insert 131 (Nishiguchi figs 2-5 and 9), meeting the claim. Further, it is also well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04 IV.
Regarding claim 9, Nishiguchi/evidenced Chen/Kondo/Hunter teaches that the side, top, and bottom insulation portions 121 each have a thickness that is about three times the thickness of the insulation insert 131 (Nishiguchi fig 4), meeting the claim. Further, it is also well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04 IV.
Regarding claim 10, Nishiguchi/evidenced Chen/Kondo/Hunter teaches the heater in form of plate (flat) as addressed above, and further teaches that the heater may be a resistance heater (Hunter col 7 lines 43-48), meeting the claim.
Regarding claim 11, Nishiguchi/evidenced Chen/Kondo/Hunter teaches that the heater 52 has a largest dimension greater than a largest dimension of the bottom of the growth crucible 90 (Hunter fig 2).
Regarding claim 13, Nishiguchi/evidenced Chen/Kondo/Hunter teaches that an aspect ratio of an outside diameter over a height being 1.4 (140mm/100mm) (Nishiguchi, 0107), within the instantly claimed range of between 1 and 3.
Regarding claim 14, Nishiguchi/evidenced Chen/Kondo/Hunter teaches that an aspect ratio of an outside diameter over a height being 1:0.375 (=2.67:1) (Hunter col 6 lines 59 to 60), within the instantly claimed range of between 1.5 and 4.
Claims 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiguchi/evidenced Chen/Kondo/Hunter as applied to claim 1 above, and further in view of Armour et al (US 20140360430 A1, “Armour”).
Regarding claim 2, Nishiguchi/evidenced Chen/Kondo/Hunter teaches at least an interior facing surface of the top of the growth chamber facing the insulation insert (Nishiguchi fig 2), but does not explicitly teach the at least the interior facing surface of the top of the growth chamber facing the insulation insert is black in color. However it is a known practice that black coating is applied to the interior of an reaction chamber as taught by Armour (0112). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nishiguchi/evidenced Chen/Kondo/Hunter per teachings of Amour in order to provider suitable radiative heat transfer in the reaction chamber (Armour 0112).
Regarding claim 5, Nishiguchi/evidenced Chen/Kondo/Hunter/Amour teaches that black coating is applied to the interior of an reaction chamber as addressed above, and further teaches that the black coating can affect the radiative heat transfer (0112). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nishiguchi/evidenced Chen/Kondo/Hunter/Amour by having the exterior facing surface of the top of the growth chamber that faces away from the insulation insert being black in color in order to provider suitable radiative heat transfer for epitaxial deposition (Armour 0060 an d0112).
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiguchi/evidenced Chen/Kondo/Hunter/Armour as applied to claim 2 above, and further in view of Snyder et al (US 20030037724 A1, “Snyder”).
Regarding claims 3 and 4, Nishiguchi/evidenced Chen/Kondo/Hunter/Armour teaches the growth chamber as addressed above, but does not explicitly teach the growth chamber being made from a metal or metal alloy. However it is a known practice that a growth chamber is made from a metal or steel as taught by Snyder (0024). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nishiguchi/evidenced Nishiguchi/evidenced Chen/Kondo/Hunter/Armour per teachings of Snyder in order to establish a vacuum conditions for growing a high quality single crystal of silicon carbide (Snyder 0002 and 0024). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 8 and 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US patent 11,035,054 B2 (‘054). Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the elements of claims 1, 2, 8 and 12-18 are found in claims 1-4 of ‘054. Therefore, they are not patentably distinct from the claims 1-4 of ‘054.  
Allowable claims
Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and if the rejection on the ground of nonstatutory obviousness-type double patenting is overcome. Claim 15 would be allowable if the rejection on the ground of nonstatutory obviousness-type double patenting is overcome. Claims 16-18 would be also allowable because they depend on claim 15.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record Taro Nishiguchi (US 20110217224 A1) teaches a PVT growth apparatus, but does not teach, disclose or reasonably suggest that “… a heater resides exclusively between the bottom of the growth crucible and the bottom insulation piece”, as recited in claim 12, and“…heater positioned exclusively between the bottom of the growth crucible and the bottom insulation piece …” as recited in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA QI/           Primary Examiner, Art Unit 1714